

114 S2766 IS: Tax Return Identity Theft Protection Act of 2016
U.S. Senate
2016-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2766IN THE SENATE OF THE UNITED STATESApril 7, 2016Mr. Grassley introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo strengthen penalties for tax return identity thieves, establish enhanced sentences for crimes
			 against vulnerable and frequently targeted victims, clarify the state of
			 mind proof requirement in identity theft prosecutions, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Tax Return Identity Theft Protection Act of 2016.
		2.Identity theft
 for purposes of tax return fraud and other fraud against the GovernmentSection 1028(b)(3) of title 18, United States Code, is amended—
 (1)in subparagraph (B), by striking or at the end; and
 (2)by adding at the end the following:
				
 (D)during and in relation to a felony under section 7206 or 7207 of the Internal Revenue Code of 1986; or
 (E)during and in relation to a violation of section 286, 287, or 641; . 3.Sentencing guidelines enhancements for vulnerable victimsPursuant to its authority under section 994 of title 28, United States Code, and in accordance with this section, the United States Sentencing Commission shall amend and review the Federal sentencing guidelines and policy statements to ensure that the guidelines provide for a penalty enhancement of not less than 2 offense levels for a violation of subsection (a) of section 1028 of title 18, United States Code, if—
 (1)the offense is punishable under subparagraph (D) or (E) of subsection (b)(3) of that section, as added by section 2 of this Act; and
 (2)the defendant victimized or targeted not less than 5 individuals who were—
 (A)deceased; (B)over the age of 55;
 (C)citizens of territories or possessions of the United States; (D)under the age of 14;
 (E)not required to file a Federal income tax return due to not meeting income criteria levels necessitating filing; or
 (F)active duty members of the Armed Forces. 4.State of mind proof requirement for identity theftSection 1028 of title 18, United States Code, is amended by adding at the end the following:
			
 (j)State of mind proof requirementIn a prosecution under subsection (a)(7) or section 1028A, the Government shall not be required to prove that the defendant knew the means of identification was of another person..